 SOUTHERN LUMBER COSouthern Lumber Company,Inc.andUBC,UnitedBrotherhood of Carpenters&Joiners of Amer-ica,AFL-CIO, Local 2095.Case 15-CA-96247 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 12 December 1985 Administrative LawJudge Howard I. Grossman issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SouthernLumber Company, Inc., Crosby,Mississippi, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order.'The judge found that the Respondent's 27 August 1984 letter to theUnion constituted a refusal to bargain in violation of Sec 8(a)(5) and (1)of theAct TheRespondent excepts to this finding on the grounds thatneither the charge nor the complaint alleged the 27 August 1984 refusalas an unfair labor practice and,furthermore,that the 27 August 1984letterwas conduct which occurred outside the 10(b) limitation period Itiswell settled that"the Board treats a request for bargaining as continu-ing, at least for the period of the certification yearand.the fail-ure to respond affirmatively to such a continuing request gives rise to acontinuing violation of Sec 8(a)(1) and(5) " Dardanell Enterprises,250NLRB377, 379 (1980)Consequently,we find that the Union's requestfor bargaining has continued since it was first made on 21 August 1984,and the Respondent's failure to respond to it affirmatively has continuedthroughout the same penod Therefore,we find, as the complaint alleges,that on and since 21 September 1984, the time period which precedes thecharge filing date of 21 March 1984 by 6 months and which thus is prop-erly within the period prescribedby Sec 10(b) of theAct, theRespond-ent has violated Sec 8(a)(5) and(1)of the Act by refusing to bargainwith the UnionTimothy F. Sheridan, Esq.,for the General Counsel.Emile C. Ott, Esq. (Fuselier, Ott,McKee & Walker),ofJackson, Mississippi, for the Respondent.RobertWoodson,of Jackson, Mississippi, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge.The charge was filed on 21 March 1985 by UBC, UnitedBrotherhood of Carpenters & Joiners of America, Local1872095,AFL-CIO (the Union or Local 2095). Complaintissuedon 17 April 1985, and alleged that SouthernLumber Company, Inc. (Respondent) refused to recog-nize andbargainwith the Union as the collective-bar-gaining representative of Respondent's employees in anappropriate unit, in violation of Section 8(a)(5) and (1) ofthe National Labor Relations Act (the Act).A hearing was held before me on thesematters inNatchez,Mississippi, on 10 July 1985. Briefs have beensubmitted by the General Counsel and Respondent. Onthe entire record, including my observation of the de-meanor of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONThe pleadings establish that Respondentis a Mississip-pi corporation with a place of business in Crosby, Missis-sippi,where it is engaged in the business of operating asawmill. During a 12-month period preceding issuance ofthe complaint, a representative period, Respondent soldand shipped goods and materials valued in excess of$50,000 from its Crosby, Mississippi facility directly topoints located outside the State of Mississippi.I conclude that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.III.THE LABOR ORGANIZATION INVOLVEDThe pleadings establish that the Union is a labor orga-nizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. The Union's CertificationPursuant to a petition filed and signed by Robert L.Woodson, an organizer and service representative for theUnited Brotherhood of Carpenters and Joiners of Amer-ica, the Regional Director for Region 15 on 31 January1984 approved a Stipulation for Certification upon Con-sent Election in Case 15-RC-7047. Woodson had con-ducted the organizing campaign. The stipulation wassigned by Respondent's attorney indicated above and byWoodson for Local 2095. A Board election was held on24 February 1984, at which a majority of the valid votescounted were cast for Local 2095. The tally of ballotswas signed by Respondent's attorney and by Woodson.After the election Woodson held monthly meetings withthe company employees. Although no union officerswere appointed, the employees did elect James Thomp-son and Johnny Walker as "negotiating committeemen."Respondent filed objections to the election, whichwere investigated and overruled by the Regional Direc-tor.Respondent filed exceptions to the Regional Direc-tor's report and, on 6 August 1984,' the Board affirmedthe Regional Director's findings and certified Local 2095as the representative of Respondent's employees in thefollowing unit:'Although Respondent denies the jurisdictional conclusion,no reasonsare advanced279 NLRB No. 27 188DECISIONSOF NATIONALLABOR RELATIONS BOARDAll productionandmaintenanceemployees em-C. TheMeeting on9 October 1984ployed by the Employer at its facility located onHighway 33 in Crosby,Mississippi,including lead-men,* shipping clerks and purchasing clerks; ex-cluding all other employees,guards and supervisorsas defined in the Act.* Sam Adams, Edward Anderson, Rupert R.Toler Jr., Jerry L.Weatherspoon, EarlWebb,and Kenneth Petty (G.C. Exh. 7).B. Early Communications Between the PartiesOn 28 February 1984 Respondent's attorney sentWoodson, as "UBC Representative," a letter stating thatRespondent intended to institute a second shift, and fol-lowed this with another letter on the same subject thenext day.Woodson turned these letters over to Garrold Brown,executive secretary of the Southern Council of IndustrialWorkers (SCIW), a chartered subordinate of the Interna-tional,which was established for the purpose of negotiat-ing and servicing contracts of local carpenter unions.Brown wrote Respondent's attorney a letter on 6 March1984, in which he stated that SCIW representative RayWhite had been assigned to handle all affairs of the bar-gaining unit at Respondent's facility.By letter dated 12 March 1984, Respondent's attorneywrote Brown that he would "be happy to discuss withMr. White, as spokesman for UBC, Local Union 2095,"the matters raised in Respondent's letter. Company coun-sel asked for White's address, and Brown supplied it tohim. In meetingswith Attorney Ott early in 1984, Whiteasked him to begin bargaining, according to White's un-contradicted testimony.On 21 August 1984, following issuance of the certifica-tion, SCIW supervisor, Robert Bracken, sent Respondenta letter under the SCIW letterhead asserting that "ourorganization" had been certified. The letter requestedthatRespondent contact Ray White for the purpose ofbeginning negotiations. The letter also requested informa-tion concerning employee wages, benefits, and workingconditions. Bracken sent a copy of this letter to all ofRespondent's employees, together with a notice aboutforthcoming union actions intended to begin negotia-tions.By letter dated 27 August 1984 to Ray White, Re-spondent's attorney rejected the request to bargain onthe ground that the certification was erroneous, and thatRespondent desired review of the matter by a Federalcourt.On 19 September 1984 Company Plant ManagerHarvey A. Cockrill wrote White a letter announcing aforthcoming layoff.White replied a few days later with aletter to Cockrill asking for negotiations on the layoff.White and Respondent's Attorney Ott then had a con-versation agreeing on 9 October 1984 as the meetingdate.White asked Ott to arrange for the release of twounion committeemen. Company Attorney Ott confirmedthe date by letter dated 2 October 1984 and asked Whiteto identify the two company employees selected by theUnion to assist it, so that the Company could make ar-rangements to release them and have their positions cov-ered. The Union provided this information.1.Summary of the evidenceOn 9 October 1984 White and Woodson met commit-teemen Thompson and Walker in the company parkinglot,andWoodson introduced White to the committee-men as the SCIW representative who would be bargain-ing for them. White, Woodson, and the two committee-men then entered the hearing room, where they metCompany Attorney Ott, GeneralManagerRollinTur-nage,Plant ManagerHarvey A. Cockrill, and Labor Re-lations Consultant Harold Green.According to Ray White's testimony, he introducedhimself as the SCIW representative who would be thespokesman for Local 2095. Walker and Thompson intro-duced themselves as the committeemen for Local 2095,and made no comment on White's designation of himselfas the union spokesman. Woodson introduced himself asthe representative from the UBCorganizingdepartment,and the company representatives introduced themselves.Witnesses for the Company denied some of these in-troductions.Thus, General Manager Tumage acknowl-edged meeting certain union representatives, but deniedthat any mention was made of Local 2095. Turnage waspresent at the election, but denied knowing the numberof the local that had been certified. However, he ac-knowledged knowing that he was in a union meeting on9 October, and that it pertained to Respondent's employ-ees.Turnage said that he knew Walker and Thompsonwere union committeemen, but denied knowing that theyrepresented Local 2095. He did not protest the participa-tion by White or Woodson.PlantManager Cockrill agreed that Thompson andWalker identified themselves as committeemen, butdenied that they designated any local. However, oncross-examination, Cockrill admitted that he knew thatthey were the committeemen for the union that had beencertified as the representative of Respondent's employ-ees.Cockrill did not protestWhite's presence at themeeting, and agreed that he had previously dealt withWhite as the Union's representative. Labor RelationsConsultant Green gave testimonysimilar tothat of Tur-nage and Cockrill.The substance of the meeting dealt with layoff proce-dure, and the parties appeared to reach a "gentlemen'sagreement," according toWhite.No formal documentwas signed.2.Factual analysisCockrill's admissionand the fact that Respondent re-leasedWalker and Thompson for this meeting establishbeyond any doubt that the Company knew thatitwas ina meeting with the union certified as the representativeof its employees, and that Thompson and Walker werethe committeemen for that union-regardlessof whetherthe Company knew the exact number of the local. It isalso obvious that White acted as the spokesman for thecertified union without any opposition from the union orcompany representatives. I credit White's testimony. SOUTHERN LUMBER COD. The Meeting on 17 January 1985In the fall of 1984, the Union protested that the Com-pany was not following the layoff procedure supposedlyagreed upon in the first meeting, in that certain employ-eeswere being terminated instead of laid off. After anexchange of letters, the parties met for a second time on17 January 1985. The Union was represented by thesame individuals-White,Woodson,Thompson, andWalker.2 The Company was represented by the same in-dividualswith the exception of Company Attorney Ott.Labor Relations Consultant Green acted as companyspokesman.The substance of the meeting again concerned thelayoff procedure. At the end of this discussion, accordingtoUnion RepresentativeWhite,Woodson turned toGreen, the company spokesman, and said: "Why don'twe stop all these frivolous charges and objections, andgo ahead and negotiate a contract that will cover every-thingwe talked about here today-layoffs, and wagesand working conditions and all, under the Act?" Greenlooked at Woodson for a few minutes and then said thathe had no comment on the statement. Woodson gavesimilar testimony.Company witnesses Green, Turnage, and Cockrillagree that Woodson requested negotiations for a contractat the 17 January meeting. Their only disagreement isthat it was Turnage, rather than Green, who replied.That reply, according to the company witnesses, wasthat the Company was not prepared to discuss the re-quest for contract negotiations at that time.It is clear that the Union made a request for bargainingand that the Company rejected that request, regardless ofwhich company representative did so.E. The Company's Charge Against the UnionOn 23 April 1985 the Company filed a charge allegingthat the Union had violated Section 8(b)(1)(A) of theAct. Although the charge is not in evidence, the dismis-sal letter from the Acting Regional Director for Region15, dated 24 May 1985, shows that thechargewas predi-cated on a theory that the Union had failed to representthe employees by refusing to enforce the certification.The rationale of the Acting Regional Director's dismissalletterwas that the Unionhadrepresented the employeesby requesting and attending two meetings concerninglayoffs,by twice requesting bargaining, and by filingSection 8(a)(1) and (3) and Section 8(a)(1) and (5) unfairlabor practice charges against the Company.The Company appealed the dismissal, and argued in aletter to the General Counsel that neither of the Union'srequests for bargaining constituted "a request to bargainby the certified bargaining representative, UBC, LocalUnion 2095." The Company also argued that the Unionhad failed "to police its certification by refusing to filecharges against the company so the representation issue(our objections) could expeditiously be reviewed by the2Walker had been discharged in December 1984, and the Union hadfiled a protestand anunfair labor practice charge Nonetheless, the con-sistent testimoniesof union witnessWoodson and company witnessGreen establish that Walker was a union representative at the 17 Januarymeeting189Fifth Circuit." Included in the documents submitted onappeal was a petition assertedly signed by 77 employeesstating that they were not pleased with the Union andwanted another vote.By letter dated 12 June 1985, the General Counseldenied the appeal "substantially for the reasons set forthin the Acting Regional Director's letter of 24 May1985."F. Legal Analysis and Conclusions1.The agency issue(a) James Thompson and Johnny WalkerRespondent presents essentially the same arguments initsposthearing brief.Thus, it denies that it dealt with arepresentative of the certified labor organization, Local2095.This argument is clearly without merit with respect toThompson and Walker.The members of the certifiedunion elected them as"negotiatingcommitteemen."Company Attorney Ott asked Union RepresentativeWhite to identify the two employees selected by theUnion, and White specified Walker and Thompson. TheCompany released them for attendance at the 9 Octobermeeting.Walker and Thompson identified themselves asunion committeemen and participated in the two meet-ings concerning layoffs.It is clear that they were agentsof the certified Union.OfficeEmployees Local 129, 267NLRB 1017, 1018-1019 (1983).3(b) Robert L.Woodson, Ray White, and SCIWWhether Woodson, White, or SCIW were agents ofLocal 2095 is a question of agency law. "Questions ofagency law under the Act are generally resolved accord-ing to common law principles."Whisper SoftMills v.NLRB,754 F.2d 1381, 1386 fn. 5 (9th Cir 1985), deny-ing enf. 267 NLRB 813 (1983).Authority to act on behalf of a principal can be cre-ated by conduct of a principal which, reasonably inter-preted, causes the agent to believe that the principal de-sires him so to act on the principal's account. Apparentauthority is created by such conduct which causes athird person to believe that the principal consents tohave the agent act on his behalf. Restatement 2d,Agency§§ 26, 27 (1958). Silence may constitute a manifestationof such consent if, under the circumstances, a reasonableperson in the position of the principal knowing of unau-thorized acts and not consenting to their continuancewould do something to indicate his dissent (id.). Acquies-cence by the principal to a series of acts by the agent in-dicates authorization to perform similar acts in the future(id. § 43), and authority to contract may be inferred fromauthority to engage in a transaction on behalf of theprincipal (id. § 50).Woodson conducted the organizational campaign onbehalf of the International. He signed the Stipulation forCertification upon Consent Election, and the tally of bal-3 See alsoMineWorkersDistrict17 (DeHue Coal),275 NLRB 715 101(1985) 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDlots.Thereafter, he conducted monthly meetings of theemployees.Woodson also met with Respondent's attor-ney early in 1984 and requested bargaining on behalf ofthe Union. There is no evidence of any objection fromtheUnion to this conduct. Under these circumstances,bothWoodson and Respondent could reasonably haveconcluded that the Union had authorized Woodson toact on itsbehalf.An inference that Respondent in factarrived at this conclusion in February 1984 is warrantedby the letter of its attorney to Woodson as "UBC Repre-sentative." I conclude that early in 1984 Woodson hadboth actual and apparent authority to act on behalf ofLocal 2095. This authority was never withdrawn andcontinued through the August 1984 and January 1985 ne-gotiating sessions.The same conclusion is warranted with respect to RayWhite. In March 1984, Respondent's attorney wroteSCIW Executive Secretary Brown that he would behappy to discuss the second shift with "Mr. White, asspokesmanfor UBC, Local 2095." Other letters from At-torney Ott and from Plant Manager Cockrill, and Ott'sconversations withWhite, show that Respondent dealtwith him as an agent of Local 2095. At the meeting withcompany representatives on 9 October 1984, White intro-duced himself as the union spokesman, without objectionfrom the company representatives or from union repre-sentatives Thompson and Walker. I conclude that begin-ning early in 1984, White had both actual and apparentauthority to act on behalf of Local 2095.InWhisper Soft Mills,supra, the factual situation wasthe reverse of the one in this case-it was the Interna-tional (ILGWU) that had been certified, and it was asubordinate (PacificNorthwestDistrictCouncil) thatsought and obtained a refusal-to-bargain finding from theBoard. In its denial of enforcement, the Court of Appealsfor the Ninth Circuit noted that the council proposed anagreement between it and the employer, and refused toagree to a contract between the employer and the certi-fied labor organization (ILGWU) because the latterwished to avoid liability in the matter. In response, theemployer said that the Council's position "raised legalproblems because only the ILGWU was the certifiedbargaining representative." The company continued ne-gotiating under the stated assumption that it was dealingwith a representative of the ILGWU." Id. at 1383. Thesepositions of the parties were repeated in later sessions.The court concluded that the Council was neither thecertified labor organization nor an agent thereof. Regard-ing the formerissue,the court noted the importance ofthe statutory requirement of exclusive representation,and the distinction between the International and thelocal.On the latter issue, the court said that the councilcould not have been an agent of ILGWU, because itlackedauthority to commit the asserted principal(ILGWU) to a binding agreement. "The statement thatthe ILGWU did not want to be a party to any agree-mentdue to a desire to avoid liability was in effect aclaim by the Councilnotto be an agent of the ILGWU."Id. at 1386.The facts in this case do not parallel those inWhisperSoft.None of the various labor organization representa-tives demanded that Respondent enter into a contractwith SCIW or theInternational,nor did they refuse toconsider an agreement with the certified union, Local2095, as signatory to a contract. Although SCIW super-visor Bracken's letter of 21 August 1984 stated that "ourorganization" had been certified, this was ambiguous. Be-cause the certified labor organization was a local, thepronoun "our" may well have referred to Local 2095. Inany event, as indicated, Respondent's attorney specifical-ly dealt with White as "spokesman for UBC, LocalUnion 2095."Respondent's actions thus demonstrate that it had nodoubt in 1984 about the representative status of Wood-son,White, or the SCIW as representatives of the certi-fied union, nor did it indicate a belief that it was dealingwith any other labor organization. Respondent's asserteddoubts on these issues first surfaced in its posthearingbrief.Had such doubts been voiced at an earlier time,Local 2095, SCIW, and the International would havehad an opportunity to clarify matters. In these circum-stances,Respondent is estopped to deny the representa-tive status of the unionagents,or to assert that it wasbeing asked to negotiate with any labor organizationother than the certified union. Restatement2d, Agency §8B (1958).2.The Union's alleged failure to police thecertificationRespondent's argumenton this issue is thesame as theone it advanced in the CB case-because the Union didnot file an unfair labor practice charge until 7 monthsafter theinitialrefusal tobargain(Attorney Ott's letterdated 27 August 1984), it thereby failed to police its cer-tification, and same should be revoked. This argument isinvalid for the reasons explicated in the Acting RegionalDirector'sletterdismissingtheCB charge, set forthabove andsustainedby the General Counsel.Itmay be added that acceptance of Respondent's rea-soning would require a certified union to file a chargeevery time it believedan unfairlabor practice had beencommitted to avoid the risk of losing its certification.Such a policy would spawnlitigationand would be con-trary to the national policy favoring amicable settlementof labor disputes. There is no precedent for Respondent'sargument,and I reject it.3.The refusals to bargainThere is no doubt thatAttorneyOtt'sAugust 1984letter constituted a refusal to bargain-indeed, Respond-ent's argument set forth above depends on this fact. Thisrefusal to bargain took place more than 6 months priorto the filing of the 8(a)(5) charge.However, Respondenthas not advanced an affirmative defense based on Section10(b) of the Act. Accordingly, the dateof filing does notpreclude a refusal-to-bargain finding,because that sectionof the Actisan affirmative defense which is waived ifnot timelyraised.'*TaftBroadcastingCo.,WBRC-TV,264 NLRB 185 (1982),FederalManagementCo,264 NLRB 107 (1982),DistillingWorkers Local 122 (OzLiquor),261 NLRB 1070 fn 1 (1982) SOUTHERN LUMBER CO.191Respondent tacitly concedes that Woodson made anoral request for bargaining during the 17 January 1985session,but contends that he was not an agent of theUnion at thattime.This is merely a repetition of Re-spondent's position, which I have rejected for the rea-sons givenabove.54.The Union's majoritystatus,and conclusion oflawBoth of Respondent's refusals to bargain took placewithin 1 year following the Union's certification. Ac-cordingly, the Union at such times enjoyed an irrebutta-ble presumption of majority status.Ray Brooks v. NLRB,348 U.S. 96 (1954);Pennco, Inc.,250 NLRB 716 (1980).The fact that Respondent offered to bargain on one con-dition of employment, layoff procedure, is no defense tothe charge that it refused to bargain over other mandato-ry subjects of bargaining.It follows that Respondent,by its refusal to bargain on27 August 1984 and 17 January 1985 and thereafter, vio-lated Section 8(a)(5) and(1) of the Act. I so find.In accordance with my findings above, I make the fol-lowingCONCLUSIONS OF LAW1.Southern Lumber Company,Inc. is an employerwithin the meaning of Section 2(2), engaged in com-merce within the meaning of Section2(6) and (7) of theAct.2.UBC, United Brotherhood of Carpenters & Joinersof America,AFL-CIO, Local2095 is a labor organiza-tion within the meaning of Section2(5) of the Act.3.The following employees constitute a unit appropri-ate for the purposes of collective-bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees, em-ployed by the Respondent at its facility located onHighway 33 in Crosby,Mississippi, including lead-men,' shipping clerks and purchasing clerks, ex-cluding all other employees,office clerical employ-ees, technical employees,professional employees,guards and supervisors as defined in the Act.* Sam Adams,Edward Anderson,Rupert R. TolerJr., JerryL.Weatherspoon,EarlWebb, and Ken-neth Petty.64.At all times material herein, the above-named labororganization has been and now is the exclusive represent-ative of all employees in the aforesaid appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing to bargain in good faith with the Unionon 27 August 1984 and again on 17 January 1985 andSThe General Counsel contends that the Union's filing of the chargeconstituted a renewal of the request for bargaining,citingDardanell En-terprises,250 NLRB377, 379 (1980). This contention is meritorious.6My finding concerning the appropriate unit is based on the Board'sDecision and Certification of Representative in Case 15-RC-7047 (G CExh 7), with its reference to Highway 33 (rather than Highway 53, asalleged in the complaint),and the identification of the leadmenthereafter,Respondent thereby violated Section 8(a)(5)and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the purposes of the Act.Having found that Respondent refused to bargain ingood faith with the Union, I recommend that Respond-ent,on request, bargain in good faith with the Unionconcerning rates of pay, wages, hours of work, and otherterms and conditions of employment and, if an under-standing is reached,embody such understanding in awritten,signed agreement.Inasmuch as Respondent failed to bargain in goodfaith, I shall recommend that the initial period of certifi-cation be construed as beginning on the date Respondentcommences to bargain in good faith with the Union asthe recognized bargaining representative in the appropri-ate unit. This remedy is required "[t]o ensure that theemployees are accorded the service of their selected bar-gaining agentfor the period provided by law."Zayre De-partment Stores,272 NLRB No. 84, slip op. at 5 (Sept.28, 1984) (not reported in Board volumes.)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7ORDERThe Respondent, Southern Lumber Company, Inc.,Crosby,Mississippi, its officers, agents, successors, andassigns shall1.Cease and desist from(a)Refusing to bargain collectively with UBC, UnitedBrotherhood of Carpenters & Joiners of America, AFL-CIO, Local 2095,as the exclusive bargaining representa-tive of the employees in the following unit:All production and maintenance employees em-ployed by the Respondent at its facility located onHighway 33 in Crosby, Mississippi, including lead-men,' shipping clerks and purchasing clerks, ex-cluding all other employees, office clerical employ-ees, technical employees,professional employees,guards and supervisors as defined in the Act.Sam Adams, Edward Anderson, Rupert R.Toler, Jr., Jerry L.Weatherspoon, EarlWebb,and Kenneth Petty.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 192DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request,bargain in good faith with the Unionwith respect to rates of pay, wages, hours of work, andother terms and conditions of employment of the em-ployees in the aforesaid unit and,if an understanding isreached, embody the understanding in a written, signedagreement.(b) Post at its facility at Highway 33 in Crosby,Missis-sippi, copies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the RegionalDirector for Region 15, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.8 If this Order is enforced by a judgment of a United States court ofappeals,the wordsin the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcingan Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withUBC, United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, Local 2095, as the exclusive bar-gaining representative of the employees in the followingunit:All productionandmaintenanceemployees em-ployed at our facility located on Highway 33 inCrosby,Mississippi,including leadmen,*shippingclerks and purchasing clerks,excludingallotheremployees, office clericalemployees,technical em-ployees,professional employees,guards and super-visors as defined in the Act.*Sam Adams, Edward Anderson, Rupert R.Toler Jr., Jerry L.Weatherspoon, EarlWebb,and Kenneth Petty.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in theexerciseof the rightsguaranteedyou by Section 7 of the Act.WE WILL, on request, bargain collectively with theabove Union as the exclusive representative of the em-ployees in the unit described above with respect to ratesof pay, wages, hours of work, and other terms and con-ditionsof employment and, if agreement is reached,embody same in a written,signed agreement.SOUTHERN LUMBER COMPANY, INC.